Citation Nr: 0009692	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  93-13 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to October 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1991 RO decision which denied a 
claim for an increased (compensable) rating for bilateral 
hearing loss.  In January 1994, the Board remanded the 
veteran's claim to the RO for evidentiary development.  This 
development was completed and the case was later returned to 
the Board.  In September 1998, the Board again remanded the 
veteran's claim to the RO.  Specifically, the RO was directed 
to contact the veteran to determine whether or not he was 
interested in a Board hearing; he did not respond.  
Consequently, the Board will proceed with an adjudication of 
his claim.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
currently manifested by auditory acuity level II in both 
ears.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (1999); 64 Fed. Reg. 
25202 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from June 1966 to October 
1969.

By a March 1972 RO decision, service connection for bilateral 
hearing loss was granted and a 0 percent evaluation was 
assigned.

In a September 1987 letter, a private physician indicated 
that the veteran had considerable high tone sensorineural 
hearing loss which was not disabling.  It was also pointed 
out that the veteran had tinnitus, which was described as a 
very disturbing characteristic.  Hearing aids were 
recommended.  

In an October 1987 letter, another private physician 
indicated that the veteran had severe high frequency 
bilateral sensorineural hearing loss and excellent speech 
discrimination in both ears.  Binaural hearing aids were 
recommended. 

In 1988, the veteran underwent VA audiometric testing.  With 
regard to the right ear, he had mild to moderately severe 
high frequency sensorineural hearing loss and adequate speech 
discrimination.  As for the left ear, he had moderately 
severe to profound high frequency sensorineural hearing loss 
and adequate speech discrimination.

In September 1989, the veteran underwent a private 
audiological evaluation.  It was opined that he had bilateral 
mild sensorineural hearing loss which progressed to severe to 
profound hearing loss at 4,000 Hertz.  It was noted that the 
veteran was utilizing hearing aids.

An August 1990 audiogram, performed at a private facility, 
reflects the opinion that the veteran had mild bilateral 
sensorineural hearing loss which was severe to profound at 
4,000 Hertz.

A January 1991 VA compensation examination report reflects 
pure tone thresholds of 35, 40, 75, and 80 decibels in the 
right ear (for an average of 58 decibels) and 35, 30, 80, and 
90 decibels (for an average of 59 decibels) in the left ear 
at 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  The 
examiner opined that the veteran's audiometric results 
reflected mild to severe bilateral sensorineural hearing 
loss.  Speech recognition was 94 percent correct in both 
ears, which was described as excellent.  (The Maryland CNC 
word list was used.) 

A May 1991 private medical record shows that the veteran was 
hospitalized for treatment of psychiatric problems.  During 
the hospitalization, it was noted that he had hearing aids in 
both ears.  Audiometric testing was not administered.

In August 1991, the veteran underwent a VA compensation 
examination.  It was noted that he was hard of hearing and 
was utilizing hearing aids.  The diagnoses included decreased 
hearing in both ears.

A November 1992 VA examination report shows that the veteran 
reported having hearing loss of the right ear.  On 
examination it was noted that his auditory acuity was within 
normal limits.  It is unclear what type of testing was 
administered, if any.

At an August 1993 Board hearing, the veteran testified that 
he had hearing problems.
 
In July 1996, the veteran underwent a VA compensation 
examination and it was noted that he had pure tone thresholds 
of 35, 60, 80, and 90 decibels in the right ear (for an 
average of 66 decibels) and 40, 50, 95, and 90 decibels in 
the left ear (for an average of 69 decibels) at 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  It was opined that he 
had moderately severe bilateral sensorineural hearing loss.  
His speech recognition was 96 percent correct in both ears.  
He said he had been wearing hearing aids in both ears for 10 
years.

In September 1998, the Board remanded the veteran's claim to 
the RO so that he could be contacted and asked whether he 
wanted a Board hearing.  Using the last address of record, 
the RO wrote to him; however, he did not respond.  The 
veteran's current whereabouts are unknown.

II.  Legal Analysis

The veteran's claim for an increased (compensable) rating for 
bilateral hearing loss is well grounded, meaning plausible.  
38 U.S.C.A. § 5107(a).  Following the Board's remands, the RO 
developed the evidence to the fullest extent possible; and it 
must be concluded that VA has met its duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  In this 
regard, the Board notes that the veteran failed to respond to 
inquiries whether he was interested in a Board hearing.  The 
veteran is reminded that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Since 
the veteran has failed in his duty to keep the VA apprised of 
his whereabouts, and his claim must be reviewed based on the 
evidence of record.  See Hyson v. Brown, 5 Vet. App. 262 
(1993).  (If the veteran has not apprised the VA of his 
whereabouts, there is no burden on the part of the VA to turn 
up heaven and earth to find him.)

The rating schedule provisions for evaluating hearing loss 
were amended effective in June 1999.  Given the evidence in 
the veteran's case, no substantive changes were made which 
would affect the outcome of the present case.  See 64 
Fed.Reg. 25202 (1999).  In particular, the veteran's 
audiometric test results do not meet the standards of 
"exceptional patterns of hearing impairment" as would 
permit a rating based only on puretone threshold averages.  
See new 38 C.F.R. § 4.85(c) and 38 C.F.R. § 4.86.  Under the 
new regulations, his hearing loss continues to be rated in 
the same manner as in the previous version of the 
regulations, as set forth below.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.85, Diagnostic Codes 6100 to 6110 (1999); 64 
Fed.Reg. 25202 (1999).

Audiometric studies conducted at the VA in 1991 showed 
average decibel thresholds of 58 and 59 in the right and left 
ears, respectively (at the frequencies of 1,000, 2,000, 
3,000, and 4,000 Hertz) and 94 percent correct speech 
discrimination in both ears.  These results correlate to 
auditory acuity numeric designation II in both ears, which 
results in a noncompensable evaluation.  See 38 C.F.R. 
§ 4.85, Tables VI, VII (both before and since the recent 
change in the regulations).  Similarly, when he underwent 
audiometric testing, most recently, in July 1996, he had 
average decibel thresholds of 66 and 69 in the right and left 
ears, respectively (at the frequencies of 1,000, 2,000, 
3,000, and 4,000 Hertz) and 96 percent correct speech 
discrimination, bilaterally.  These results also correlate to 
auditory acuity numeric designation II in both ears and 
correspond to a noncompensable rating for service-connected 
bilateral hearing loss.  Id.  The fact that the veteran uses 
hearing aids does not affect his rating.  38 C.F.R. § 4.86.

The disability rating for hearing impairment is derived from 
a mechanical application of the rating schedule to the 
specific numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  In the instant case, the application of the 
rating schedule to the test results clearly demonstrates that 
no more than a noncompensable rating is warranted for the 
veteran's service-connected bilateral hearing loss.

Finally, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, as to warrant referral 
of the case to appropriate VA officials for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that the condition has recently required 
hospitalization.  His service-connected hearing loss may well 
cause some impairment in his daily activities, but there is 
nothing to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for hearing loss.  In any event, the Board, in the 
first instance, may not assign an extraschedular rating.  
Floyd v. Brown, 9 Vet. App. 88 (1996).

The evidence is not approximately balanced; rather, the 
preponderance of the evidence is against the claim.  Thus, 
the reasonable doubt doctrine does not apply, and a 
compensable rating for bilateral hearing loss must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

